 174DECISIONSOF NATIONALLABOR RELATIONS BOARDIFS Virgin Island Food Service,Inc.andSIU of theVirgin Islands,affiliatedwith Seafarers Interna-tionalUnion of North America,AFL-CIO, Peti-tioner.Case 24-RC-5342November 27, 1974DECISION ON REVIEWBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 16, 1974, the Regional Director for Region24 issued a Decision and Direction of Election in theabove-entitled proceeding in which he directed an elec-tion in an appropriate unit. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of the Re-gional Director's decision, together with a supportingbrief, on the ground,inter alia,that the Regional Direc-tor erred in failing to find that Petitioner was disquali-fied from representing the Employer's employees be-cause Petitioner intended to engage in direct, openmarket competition with the Employer.By telegraphic order dated June 19, 1974, the Na-tional Labor Relations Board granted the Employer'srequest for review and stayed the election pending deci-sion on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Employer's brief on review,with respect to the issues on review and hereby affirmsthe Regional Director's decision for the following rea-sons:The Regional Director denied the Employer's mo-tion to dismiss the petition which alleged that Peti-tioner intends to engage in a competing business withthe Employer and therefore would be an inappropriatebargaining representative under the rule established inBausch & -Lomb Optical Company.'CitingLord &Taylor,aDivisionofAssociatedDryGoodsCorporation,'the Regional Director concluded thatthere was no "compelling evidence that Petitioner willengage inopen market competition with the Employer,rather than operate a non-profit cooperativemeat mar-ket restricted to its members." We agree.In support of its assertion that the Petitioner intendsto engage in competition with it, the Employer pointsto the evidence regarding Petitioner's purposes and ob-'108 NLRB 1555 fn 4 (1954)2150 NLRB 812 (1965)jectives as statedin itsProvisional Constitution andBy-Laws as follows:. . . To bring to the working men and women ofthe Virgin Islands the benefits of their own medi-cal and dental clinic, their own legal services, theirown pharmacy, their own meat market, their ownoccupational training and placement offices, theirown recreational rooms and facilities, and theirown pension and welfare plans, all to be operatedby and for Virgin Islanders, not for profit, but forthe working men and women of the Virgin Islands.The record further discloses that, in response to thequestion whether Petitioner was "actively now engagedin pursuing all those objectives," Petitioner's GeneralVice President Peters replied, "Not all, not at the sametime . . . of course we do not attempt to do everythingat one time." Peters testified that the Petitioner hasexamined building sites in St. Croix for the medicalclinic and has applied for a license to operate the re-creational facilities.As to the meat market, Petersstated that a resident who imports meat offered to pro-vide S.I.U. with meat to sell at a reduced price. WhilePeters reported that "nothing has been done about thisas of this moment," he acknowledged that establishinga meat market was still one of S.I.U.'s objectives. Infact, Peters welcomed the Employer's business, stating,"I'd be happy to have the I.F.S. be one of our patrons. . . ." In further clarification of his testimony, Petersaffirmed the Union's intention to open a low-cost meatmarket.While it is clear that an objective of Petitioner,among others, is to provide a meat market "for theworking men and women of the Virgin Islands" andthat certain preliminary steps have been taken towardthat objective, we are of the view, in accord with theRegional Director, that the record evidence is insuffi-cient to conclude that the Petitioner intends to engagein direct, open market competition with the Employerso as to render it inappropriate as a bargaining re-presentative of the employees herein.' It is readily ap-parent that the Petitioner's plans for a meat markethave not yet materialized and it is questionable at thisjuncture whether such a market, if established, willcompete with the business of the Employer. We notethat the Employer is primarily engaged in the whole-saledistribution of food products, including meatitems, and the extent to which Petitioner's proposedmarket will affect the Employer's operations, if any, isunclear. Thus, we find there is insufficient basis at thistime to conclude that the Petitioner is a potential com-3We also agreewiththe RegionalDirector's conclusion that the Peti-tioner is a labor organizationand with his rulings with respect thereto215 NLRB No. 27 IFS VIRGIN ISLAND FOOD SERVICEpetitor of the Employer.'In answerto ourdissentingcolleague we note that, if circumstances change requir-ing further consideration, the Employer may raise thisissue at such time through the appropriate proceduresavailable under the Act.Accordingly, the case is hereby remanded to the Re-gionalDirector for the purpose of conductingan elec-tion pursuant to his Decision and Direction of Election,as affirmed herein, except that the payroll period fordetermining eligibility shall be that immediatelypreceding the date of issuance of this Decision.'MEMBER KENNEDY, dissenting:I dissent from my colleagues' conclusion that thereis insufficient basis at this time for finding that Peti-tioner is a potential competitor of the Employer. Iwould not direct an election herein.In my view, the evidence firmly establishes that thePetitioner is a potential competitor. Indeed, the tes-timony of Petitioner's own vice president prohibits anyother conclusion, establishing that Petitioner has takenpositive action toward setting up its own meat marketby beginning negotiations with a meat distributor and,further, that such meat market will not be for membersonly as inLord & Taylor,relied on by my colleagues.Rather, the market, according to Petitioner's constitu-tion, will be open to all "working men and women ofthe Virgin Islands," and, according to Petitioner's vicepresident, to the Employeras well.4 Employer's motion requesting oral argument or to remand the case forfurther hearing with respect to Petitioner's qualifications to represent theemployees is hereby denied as there is no affirmative showing that there isnewly discovered evidence warranting such action5 [Excelsiorfootnote omitted from publication]6Bausch & Lomb Optical Company,108 NLRB 1555, 1562 (1954),Bambury Fashions, Inc, et al.,179 NLRB 447 (1969)7N.L.R.B v David Buttrick Company,361 F 2d 300, 304-305 (1966),R & MKaufmann, A Division ofRuss Togs, Inc, v N.L.R B, 471F.2d 301,304 (1972)175In light of Petitioner's announced and unqualifiedintention to establish a meat market and in light of therecord evidence that such market will be open to all"working men and women" on the island and to privateemployersas well,Ifind inescapable the conclusionthat Petitioner intends toengage indirect, open marketcompetition with the Employer.As the Board has held, "in a situation such as isinvolved here, which possesses latent dangers," theBoard need not refrain from finding such a bargainingrelationship inappropriate "merely because the hazardswhich can be anticipated have not yet beenrealized. s6Similarly, the Court of Appeals for theFirst Circuit, quoted with approval by the Seventh Cir-cuit, held:The principles attaching to the concept of conflictsof interest . . . in the field of collectivebargaining,look to the prevention and forestalling of condi-tions which are likely to divide loyalties.'By planning and taking steps to implement its ownmeat market, Petitioner has created "a situation which[will] drastically change the climate at the bargainingtable from one where there would be reasoned discus-sion in a background of balanced bargaining relationsupon which good-faith bargaining must rest to one inwhich, at best, intensified distrust of the Union's mo-tives [will] be engendered.i' This danger will poisonthe collective-bargaining relations between the Em-ployer and the Petitioner by subjecting every issue tothe questioning of ulterior motives and to the suspicionthat the Petitioner is motivated by purposes other thanits loyalty to the employees it represents.Accordingly, I would find that Petitioner intends toengage inopen market competition with the Employerand, therefore, I would dismiss the petition herein.8Bausch & Lomb, supra,1561